Case 2:19-cv-21902-SDW-LDW Document1 Filed 12/24/19 Page 1 of 7 PagelD: 1

O’BRIEN, BELLAND & BUSHINSKY, LLC

509 S. Lenola Road, Building 6
Moorestown, New Jersey 08057
(856) 795-2181

By: Steven J. Bushinsky, Esquire
W. Daniel Feehan, Esquire
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TRUSTEES OF THE UNITED
FOOD AND COMMERCIAL

WORKERS UNION LOCAL 312 ! Civil Action No.:

BENEFIT FUND (F/K/A THE
UFCW LOCAL 312 HEALTH
FUND) for and on behalf of
themselves and said Fund; THE
BOARD OF TRUSTEES; and
UNITED FOOD AND
COMMERCIAL WORKERS
UNION LOCAL 312,

Plaintiffs, :
v.

MERWICK CARE & !
REHABILITATION CENTER, LLC |

100 McClellan Street
Norwood, New Jersey 07648

Defendant. :

 

COMPLAINT

JURISDICTION AND VENUE

1. Thejurisdiction of this Court is invoked pursuant to Sections 502 and 515

of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.
Case 2:19-cv-21902-SDW-LDW Document1 Filed 12/24/19 Page 2 of 7 PagelD: 2

§1132 and §1145 respectively, and Section 301 of the Labor Management Relations
Act (“LMRA”), 29 ULS.C. §185, and the common law of ERISA.

2. The jurisdiction of this Court is invoked pursuant to Sections 502 and 515
of ERISA of 1974, 29 U.S.C. § 1132 and § 1145 respectively, and Section 301 of the
LMRA, 29 U.S.C. § 185, and the common law of ERISA.

3. This Court is one of proper venue pursuant to Section 502(e)(2) of
ERISA, 29 U.S.C, §1132(e)(2) because the Plaintiff Fund is administered in the State
of New Jersey, and the breach took place in New Jersey and Defendant maintained
and/or maintains a principal place of business in the State of New Jersey.

4, A copy of this Complaint is being served on the Secretary of Labor and
the Secretary of Treasury of the United States by certified mail in accordance with 29
ULS.C, §1132(h).

PARTIES

5. Plaintiffs, Trustees of the United Food and Commercial Workers Union
Local 312 Benefit Fund (f/k/a the URCW Local 312 Health Fund) for and on behalf
of themselves and said Fund, and the Board of Trustees, (hereinafter “Fund”), is a
trust fund established and maintained pursuant to Section 302(c)(5) of the LMRA,
29 U.S.C. §186(c)(5) and are employee benefit plans established and maintained

pursuant to Section 3(1)(2) and (3) of ERISA, 29 U.S.C. §1002(1), (2) and (3), for
Case 2:19-cv-21902-SDW-LDW Document1 Filed 12/24/19 Page 3 of 7 PagelD: 3

the purpose of providing health benefits and other benefits to eligible participants.
‘The Fund qualifies to commence this action under Section 502(d){1) of ERISA, 29
ULS.C. §1132(d)(1).

6. | The Fund is authorized to sue in their own names pursuant to Section
502(d)(1) of ERISA, 29 U.S.C, §1132(d){1).

7. The Trustees are “Fiduciaries” of the Fund within the meaning of
Section 3(21) of ERISA, 29 U.S.C. §1002(21){A).

8. The Fund maintains their principal place of business at 400 State Route
34, Suite D, Matawan, New Jersey 07747,

9. The Fund brings this action on behalf of their Trustees, committee
members, participants and beneficiaries pursuant to Section 502 of ERISA, 29
U.S.C. §1132, and Section 301 of LMRA, 29 U.S.C. §185.

10, The Plaintiff United Food and Commercial Workers Union Local 312
(the “Union”) and brings this action for dues checkoffs and other contributions.

11. The Union is a labor organization within the meaning of Section 301 of
the LMRA, 29 U.S.C. § 185, and Section 3(4) of ERISA, 29 U.S.C. § 1002(4), and
represents employees in an industry affecting commerce.

12. The Union maintains its principal place of business at 400 State Route

34, Suite D, Matawan, New Jersey 07747.

 
Case 2:19-cv-21902-SDW-LDW Document1 Filed 12/24/19 Page 4 of 7 PagelD: 4

13. Defendant, Merwick Care & Rehabilitation Center, LLC (“Merwick”), is
referred to as “Defendant(s)” or “employer(s)” or “parties in interest” as defined in
Sections 3(5) and 3(14) of ERISA, 29 U.S.C. §1002(5) and (14) respectively and were
and/or are employers in an industry affecting commerce within the meaning of Section
301 of LMRA, 29 U.S.C. §185.

14, Upon information and belief, Defendants principal place of business was
and/or is located at 100 McClellan Street, Norwood, New Jersey 07648.

15. Defendant conducted and/or conduct business in the State of New Jersey.

COUNT ONE

16. The Fund incorporates the allegations in Paragraphs | through 15 of this
Complaint as if set forth herein in their entirety.

17,  Atall times relevant hereto, Defendant Merwick was party to and/or
agreed to abide by the terms and conditions of the CBA with the Union or one or
more local labor unions or district councils affiliated with the Union.

18. By virtue of the CBA, Defendant Merwick agreed to abide by the terms
of the Agreement and Declaration of Trust which govern the Funds (“Trust
Agreement’), The Trust Agreement sets forth the rules and regulations with respect

to participation in and administration of the Fund. In particular, the Trust Agreement,

 
Case 2:19-cv-21902-SDW-LDW Document1 Filed 12/24/19 Page 5 of 7 PagelD: 5

in accordance with federal law and administrative regulations, requires that fringe
benefit contributions be made for eligible participants on a timely basis.

19, Defendant Merwick has failed to remit and/or has only remitted a
portion of the required contributions to the Fund for the benefit of its employees
including, but not limited to, the period of June 2019 through November 2019 for
the UFCW Local 312 Benefit Fund.

20, Payment of the delinquent contributions and penalties assessed against
Merwick has been demanded by the Fund, but Merwick has refused to submit the
required payment.

23. Such delinquencies, if not paid in full immediately, constitute prohibited
transactions under 29 U.S.C. §1106(a)(1)(B).

24. Merwick’s failure to remit timely fringe benefit contributions has resulted
in a violation of 29 U.S.C, §1145.

25. This action is brought by the fiduciaries of the Funds pursuant to Section
502(g)(2), 29 U.S.C. §1132(g)(2), and Section 515 of ERISA, 29 U.S.C. §1145,
pursuant to which this Court is directed to award all unpaid contributions, interest,
liquidated damages up to or exceeding twenty percent (20%), reasonable attorney’s
fees, court costs, and any other fees or relief which the Court deems appropriate.

WHEREFORE, the Funds respectfully request the following relief:

 

 
Case 2:19-cv-21902-SDW-LDW Document1 Filed 12/24/19 Page 6 of 7 PagelD: 6

(A) Order Defendant Merwick to pay all contributions due and owing
to the Funds and the Union;
(B) Order Defendant Merwick to pay interest on the delinquent
contributions as provided by 29 U.S.C. §1132(g);
(C) Order Defendant Merwick to pay liquidated damages as provided
by 29 ULS.C. §1132(g);
(D) Order Defendant Merwick to specifically perform all obligations
to the Funds under the Inside Agreement;
(E) Order Defendant Merwick to pay the Fund’s reasonable
attorney’s fees incurred in the prosecution of this action as provided by 29 U.S.C.
§1132(g); and
(F) Order any such other and further relief as this Court may deem
equitable, just and appropriate.
COUNT TWO
26. Plaintiffs repeat the allegations set forth in paragraphs 1- 25 as if fully
set forth at length herein.
27. Defendant Merwick is signatory to, or has assented to, the CBA
between the Union and the Union members.

28. Defendant Merwick violated the CBA by failing to remit dues check-

 
Case 2:19-cv-21902-SDW-LDW Document1 Filed 12/24/19 Page 7 of 7 PagelD: 7

offs for the benefit of its employees including, but not limited to, the period of June
2019 through December 2019 for the UFCW Union Local 312.

29. Payment of the dues check-off amounts have been demanded by the
Union, but the Defendant had refused to submit the required payments

WHEREFORE, Plaintiff Union respectfully requests that this Court:

A. | Order Defendant Merwick to pay dues-checkoffs due and owing to the
Plaintiff Union; and

B. Order such further legal, equitable or other relief as is just and proper.

Respectfully submitted,
O'BRIEN, BELLAND & BUSHINSKY, LLC

Wve Ss fo} jnintiffs

W. DANIEL WAN ESQUIRE

Dated: /afayl)G

 
 
